The policy as stated in the opinion provided: "* * * such change to be subject to the rights of any previous assignee and to become effective only when a provision to that effect is endorsed on or attached to the Policy by the Company, whereupon all rights of the former Beneficiary or Beneficiaries shall cease." The opinion fails to state that the assignee failed to procure the indorsement required to make the assignment effective. Judge HUBBS states that the indorsement is for the benefit of the company and may be waived. If this be so then it rests arbitrarily with the insurance company whether the beneficiary or assignee be paid. The better law, in my judgment, is to take agreements as they are written and made by the parties. Anybody reading the clear language, that no assignment is to be effective until the assignment is indorsed on or attached to the policy by the company, would naturally think that it meant what it said.
I dissent.
LEHMAN, O'BRIEN, LOUGHRAN and FINCH, JJ., concur with HUBBS, J.; CRANE, Ch. J., dissents in opinion in which RIPPEY, J., concurs.
Judgment affirmed. *Page 416